Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
EDUARDO DE JESUS,                                      )                     No. 08-05-00273-CV
)
                                    Appellant,                        )                             Appeal from
)
v.                                                                          )                       388th District Court
)
ELIZABETH DE JESUS,                                   )                  of El Paso County, Texas
)
                                    Appellee.                          )                      (TC# 2003CM7668)

MEMORANDUM OPINION

            Pending before the Court is Appellant’s “notice of nonsuit” which we have construed as a
motion to dismiss the appeal pursuant to Tex.R.App.P. 42.1.  There is nothing in the record to
indicate that dismissal would prevent Appellee from seeking relief to which she would otherwise be
entitled.  Accordingly, we grant the motion and dismiss the appeal with prejudice.  Because
Appellant does not indicate that the parties have reached an agreement regarding costs, we tax costs
against Appellant.  See Tex.R.App.P. 42.1(d)(absent agreement of the parties, the court will tax costs
against the appellant).


March 30, 2006                                                           
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Barajas, C.J., McClure, and Chew, JJ.